PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim *189were agreed to as follows:
1. On June 3, 2008, the claimant was driving north on W.Va. Route 88 next to Oglebay Park when he noticed a vehicle in the southbound lane had stopped in the roadway. Claimant observed that the road was blocked with tree branches. As he stopped his vehicle, a branch from the tree fell onto his vehicle damaging the vehicle’s windshield, hood, and fender.
2. Respondent was responsible for the maintenance of W.Va. Route 88 which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $362.00.
4. The amount of $362.00 for the damages is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 88 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $362.00.
Award of $362.00.